DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 25 November 2022, the Request for Continued Examination has been accepted and the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claims 2-11 and 13-14 are currently pending in the application.  The previous rejections have been overcome by the amendments to the claims and are hereby withdrawn, however, after additional search and/or consideration, the following rejections are presented to address the new claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2016/0003587 by Burrow (Burrow).
Regarding claim 2, Burrow clearly discloses a cartridge for improving explosive dynamics of ammunition, wherein: said cartridge comprises a centerfire cartridge having a primer pocket and a flash hole aligned with a centerline of said cartridge; said cartridge is configured to direct an initial explosion along said centerline of said cartridge; said cartridge comprises a casing comprising a powder chamber; said powder chamber comprising a powder chamber length; said powder chamber comprises a plurality of inner chambers having at least a first end chamber, a second end chamber and an intermediate chamber; each of said plurality of inner chambers are aligned with a centerline of said powder chamber; said intermediate chamber is arranged between said first end chamber and said second end chamber; said intermediate chamber expands to allow said plurality of inner chambers to expand from a first end inner diameter to a second end inner diameter; said casing comprises a powder chamber casing portion comprising a portion of said casing wrapped around side portions of said powder chamber; a cartridge chamber inner wall comprises an inner portion of said powder chamber casing portion; said powder chamber casing portion comprises a plurality of thicknesses which comprise at least a first thickness and a second thickness; said first end chamber comprises a first end chamber length, said first end inner diameter, and said first thickness of said casing around said first end chamber; said second end chamber comprises a second end chamber length, said second end inner diameter, and said second thickness of said casing around said second end chamber; said first thickness is larger than said second thickness; said first end inner diameter of said first end chamber is smaller than said second end inner diameter of said second end chamber; said powder chamber comprises a primer end, and a bullet end; said first end chamber comprises a portion of said powder chamber proximate to said primer end; said second end chamber comprises a portion of said powder chamber proximate to said bullet end; said first end chamber length is configured to substantially encompass an initial explosion within a primer pocket, and said first thickness is better suited to absorb pressure from said initial explosion and direct it forward toward said bullet end of said primer pocket; and said intermediate chamber comprises at least a first intermediate inner diameter, a second intermediate inner diameter, and a third intermediate inner diameter, each increasing in size as between said first end chamber and said second end chamber (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 3, Burrow further discloses wherein: a forward traveling initial pressure results from said initial explosion; said forward traveling initial pressure travels from said primer end to said bullet end; a portion of said forward traveling initial pressure then travels back from said bullet end to said primer end as a backpressure; said plurality of inner chambers are configured to expand as said forward traveling initial pressure travels from said first end chamber to said second end chamber; and said plurality of inner chambers are configured to direct said backpressure toward said centerline of said first end chamber rather than into its corners at a first chamber radius (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 4, Burrow further discloses wherein: relative to the movement of said backpressure, a plurality of stages will cause pressure to reduce and be directed toward said centerline of said first end chamber rather than into its corners at said first chamber radius (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 5, Burrow further discloses wherein: said powder chamber at said primer end comprises said first chamber radius to avoid sharp edges proximate to said primer end; and said first chamber radius is configured to create a smooth transition between said cartridge chamber inner wall and a primer-end chamber face (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 6, Burrow further discloses wherein: said plurality of inner chambers are configured for: receiving said initial explosion in said first end chamber and travel forward within said plurality of inner chambers in an initial forward blast, building pressure within said plurality of inner chambers, and shaping said backpressure to move rearward along said cartridge chamber inner wall (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 7, Burrow further discloses wherein: said cartridge comprises a thicker portion at said first thickness than said second thickness to protect said casing from damage due to said backpressure (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 8, Burrow further discloses wherein: said plurality of inner chambers comprise said first end chamber, said second end chamber and said intermediate chamber; said intermediate chamber are arranged between said first end chamber and said second end chamber; said first end inner diameter is smaller than said second end inner diameter; and said intermediate chamber are configured to expand to allow said plurality of inner chambers to expand from a first inner diameter to said second end inner diameter (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 9, Burrow further discloses wherein: said intermediate chamber is configured with a geometry for shaping said backpressure as it travels back toward said primer end; and said cartridge is configured to limit harm to said primer pocket from said backpressure by directing said backpressure inward toward said centerline and turning said backpressure with said first chamber radius upon arriving at said primer-end chamber face (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 10, Burrow further discloses wherein: said cartridge chamber inner wall of a multi-stage inner chamber configuration comprises said plurality of stages between said primer end and said bullet end; said plurality of stages comprises a first stage, a second stage, a third stage, and a fourth stage; each among said plurality of stages comprises one or more relative angles between a horizontal plane and said cartridge chamber inner wall at the respective stage; said one or more relative angles comprise a first relative angle, a second relative angle, a third relative angle, and a fourth relative angle each of these angles and segments is configured to related to one another: said first relative angle to said first stage; said second relative angle to said second stage; said third relative angle to said third stage; said fourth relative angle to said fourth stage; said plurality of stages are presented in order from said first end chamber toward said second end chamber; with said first stage being proximate to said primer end and said fourth stage proximate to said bullet end; said first stage comprises a 0-degree angle; said first stage, said second relative angle, said third relative angle is progressively larger than the proceeding angle; said fourth relative angle is approximately 0 degrees again; said multi-stage inner chamber configuration is configured to expand more quickly while traveling forward out of said first end chamber and then progressively approach a flattened angle as said multi-stage inner chamber configuration approaches said bullet end; said initial explosion is configured to occur in said first end chamber and travel forward within said multi-stage inner chamber configuration in said initial forward blast; and as pressure builds within said cartridge, said backpressure is configured to move rearward along said cartridge chamber inner wall (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 11, Burrow further discloses wherein: said first end chamber comprises a first chamber volume; said first end inner diameter of said first end chamber is smaller than said second end inner diameter of said second end chamber, said first chamber volume will consequently be smaller than it would have been should said first end inner diameter and said second end inner diameter were substantially identical; and said cartridge is configured to reduce a powder usage proximate to said primer end in said first end chamber (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 13, Burrow further discloses wherein: said plurality of inner chambers are configured to shape said cartridge chamber inner wall within said cartridge to contain said initial explosion within said first end chamber, since said first end chamber is configured with said first end chamber length being long enough to substantially encompass said initial explosion, said initial explosion is configured to occur in said first end chamber and travel forward within said multi-stage inner chamber configuration in said initial forward blast; likewise, as pressure builds within said cartridge, said backpressure is configured to move rearward along said cartridge chamber inner wall; said forward traveling initial pressure from said initial explosion moves from said primer end to said bullet end along said intermediate chamber, wherein, said intermediate chamber are configured to shape said forward traveling initial pressure to expand slow as it fills a portion of at said second end chamber; and since each among said first end inner diameter, said first intermediate inner diameter, said second intermediate inner diameter, said third intermediate inner diameter and said second end inner diameter are larger than the previous diameter, said forward traveling initial pressure is configured to expand as it travels from said primer end to said bullet end (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Regarding claim 14, Burrow further discloses wherein: since each among said first end inner diameter, said first intermediate inner diameter, said second intermediate inner diameter, said third intermediate inner diameter and said second end inner diameter are larger than the previous diameter, said plurality of inner chambers are configured to shape said backpressure as it travels from said bullet end to said primer end in its rearward travel; and relative to said backpressure, said plurality of stages will cause said backpressure to be directed toward said centerline of said first end chamber rather than into its corners at said first chamber radius (See at least Figures 1-2 and 7-8, all limitations clearly illustrated, the cartridge appears to be capable of performing in the manner indicated without a specific teaching otherwise).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641